FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DANIEL DE JESUS GUERRA-                          No. 12-72191
REGALADO,
                                                 Agency No. A088-448-871
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Daniel De Jesus Guerra-Regalado, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and we deny the petition for review.

      In support of his withholding of removal claim, Guerra-Regalado argued to

the agency that he established past persecution and a fear of future persecution

from gangs on account of his membership in three particular social groups, all

related to Guerra-Regalado’s familial ties to his gang-member uncle. The record

does not compel the conclusion that Guerra-Regalado established past persecution

or a clear probability of future persecution on account of his membership in any of

these three social groups. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An alien’s desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(“[t]he Real ID Act requires that a protected ground represent ‘one central reason’

for an asylum applicant's persecution”). Thus, Guerra-Regalado’s withholding of

removal claim fails.

      Guerra-Regalado does not make any arguments challenging the agency’s

denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th




                                          2                                   12-72191
Cir. 1996) (“Issues raised in a brief that are not supported by argument are deemed

abandoned.”).

      PETITION FOR REVIEW DENIED.




                                         3                                   12-72191